 



Exhibit 10.8
PUBLISHER TRADEMARK LICENSE AGREEMENT
     THIS PUBLISHER TRADEMARK LICENSE AGREEMENT (this “Agreement”) dated as of
this 16th day of May, 2006, by and between R.H. Donnelley Publishing &
Advertising, Inc. (f/k/a Sprint Publishing & Advertising, Inc.), a Kansas
corporation (“RHDPA”), R.H. Donnelley Directory Company (f/k/a Centel Directory
Company), a Delaware corporation (“RHDDC”) (RHDPA and RHDDC are referred to
collectively in this Agreement as “Licensors”), and Embarq Corporation, a
Delaware corporation (“Licensee”) (each Licensor and Licensee are sometimes
referred to in this Agreement as a “Party” and collectively as the “Parties”).
RECITALS
     A. On the date of this Agreement, Licensors, Embarq Parent and Embarq LEC
(such terms, and each other term used in this Agreement with initial
capitalization and not otherwise defined herein, shall have the meaning ascribed
to such term in the Directory Services License Agreement) are entering into a
Directory Services License Agreement (the “Directory Services License
Agreement”) in order to provide, subject to the terms set forth therein, the
right for Licensors and CenDon to continue producing, publishing and
distributing the Embarq Directories following the completion of the Spin-off;
     B. Licensors are engaged in the business of producing, publishing and
distributing directories;
     C. Licensors own the trademarks listed on Exhibit A (the “Publisher
Marks”);
     D. The Parties are entering into this Agreement to provide for the use of
the Publisher Marks by Licensee in the event (i) Embarq LEC terminates the
Directory Services License Agreement before the expiration of the Term or
(ii) Embarq LEC elects to publish White Pages Directories itself pursuant to
Section 8.5 of the Directory Services License Agreement; and
     F. Licensors desire to grant, and Licensee desires to obtain, subject to
the terms and conditions of this Agreement, a license to use the Publisher
Marks.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual agreements of the Parties
and other good and valuable consideration, the receipt and adequacy of which is
acknowledged, the Parties agree as follows:
     Section 1. Trademark License.
     (a) Subject to the terms and conditions of this Agreement, Licensors hereby
grant to Licensee a non-transferable, royalty-free, non-exclusive license to use
the Publisher Marks as follows:

 



--------------------------------------------------------------------------------



 



     (i) If Embarq LEC terminates the entire Directory Services License
Agreement pursuant to Section 8.3 of the Directory Services License Agreement,
Licensee may use the Publisher Marks (immediately and without further action by
any Party), in the production, publication and distribution of the Embarq
Directories and the solicitation of Directory Advertising and sales of
advertising products in such Embarq Directories, in each case in the Geographic
Coverage Areas.
     (ii) If Embarq LEC terminates the applicability of the Directory Services
License Agreement to one or more Embarq Directories or Service Areas pursuant to
Section 8.3 of the Directory Services License Agreement, Licensee may use the
Publisher Marks (immediately and without further action by any Party), in the
production, publication and distribution of the affected Embarq Directories and
the solicitation of Directory Advertising and sales of advertising products in
such Embarq Directories, in each case in the applicable Geographic Coverage
Areas.
     (iii) If Embarq LEC elects to publish one or more White Pages Directories
pursuant to Section 8.5 of the Directory Services License Agreement, Licensee
may use the Publisher Marks (immediately and without any further action) in the
production, publication and distribution of such White Pages Directories and the
solicitation of Directory Advertising and sales of advertising products in such
White Pages Directories, in each case in the applicable Geographic Coverage
Areas.
     (b) Licensee may sub-license its license to use the Publisher Marks under
this Agreement to any Affiliate of Licensee and pursuant to Section 20.
     Section 2. Use of Trademark. Other than the uses set forth in Section 1,
Licensee may not use the Publisher Marks in connection with any service or
product or for any other purpose whatsoever. Licensee may not register any
Internet domain names which contain or are similar to the Publisher Marks.
     Section 3. Compliance with Brand Identity Standards.
     (a) Licensee will conform to its “Brand Identity Standards” (as defined in
the Trademark License Agreement) in connection with Licensee’s use of the
Publisher Marks. If there is an inconsistency between the terms of this
Agreement and such Brand Identity Standards, the terms of this Agreement
control. Licensee may modify the Brand Identity Standards at any time, in its
sole discretion, and will deliver a copy of the revised Brand Identity Standards
to Licensors promptly after making any such modifications. Licensee must comply
at all times with the Brand Identity Standards delivered to Licensors from time
to time for each Publisher Mark. In addition to the foregoing, Licensee must at
all times use each Publisher Mark in a manner that will preserve and protect the
goodwill, reputation and name of the Publisher Mark and of Licensor with respect
to the Publisher Mark.
     (b) If Licensors reasonably believe that the business operated by Licensee,
any Embarq Directories, any other product or service offered in connection with
Licensee’s business, or any other advertising or materials associated with
Licensee’s business does not conform with the quality standards set forth in
this Agreement, Licensors may notify Licensee of such non-

2



--------------------------------------------------------------------------------



 



conformance. Licensee will promptly cure each such non-conformance with respect
to all Embarq Directories that are printed following such notice.
     Section 4. Reservation of Rights.
     (a) Licensors reserve the right to use the Publisher Marks or license their
use to third parties in connection with any activities within or outside of the
Service Areas that Licensors or their Affiliates are not prohibited from
engaging in under the terms of the Directory Services License Agreement.
     (b) If and when Licensee acquires the right to use the Publisher Marks
pursuant to Section 1, Licensors shall cease to use the Publisher Marks in any
way which conflicts with Licensee’s use of the Publisher Marks pursuant to
Section 1 in the applicable Geographic Coverage Areas, and use of the Publisher
Marks will then be exclusive to Licensee in the applicable Geographic Coverage
Areas for the term of this Agreement. Furthermore, any license to use the
Publisher Marks granted by Licensors to third parties after the date of this
Agreement will acknowledge and be subordinate to (if and when Licensee acquires
the right to use the Publisher Marks pursuant to this Agreement) the license to
use the Publisher Marks granted to Licensee in Section 1 in the applicable
Geographic Coverage Areas.
     Section 5. Co-Branding. Licensee will not use any other trademark, service
mark, phrase, word or symbol, whether owned by Licensee, its Affiliates or by
third parties, in conjunction with the Publisher Marks, without first consulting
with Licensors and obtaining Licensors’ prior written approval, not to be
unreasonably withheld, with respect to the use of the trademark, service mark,
phrase, word or symbol.
     Section 6. Similar Marks. Neither Licensee nor its Affiliates may use:
     (a) any trademark or phrase which is similar to any Publisher Mark; or
     (b) any word, symbol, character, or set of words, symbols, or characters,
which in any language would be identified as substantially the equivalent of a
Publisher Mark.
     Section 7. Proprietary Rights; Legends. Licensees’ use of the Publisher
Marks on the services and products authorized by this Agreement, shall include
use of the notice of registration - ® - one time on each good or service in a
manner that is visible to the public.
     Section 8. Publisher’s Corporate Name. Licensee will not use any Publisher
Mark in its corporate or business name, nor allow any of its Affiliates to use
any Publisher Mark in their respective corporate or business names. Furthermore,
Licensee and its Affiliates will not use any corporate or business name or any
mark, logo or indicia that suggests in any manner that Licensee or any of its
Affiliates is a subsidiary of or affiliated with Licensors. The Parties
acknowledge that any use of the Publisher Marks by Licensee in accordance with
Section 1 hereof will not violate this Section 8.
     Section 9. Approval of Materials. On Licensors’ reasonable request,
Licensee will provide to Licensors for approval prior to distribution reasonable
samples of material on which a Publisher Mark appears and Licensee agrees to
modify any Embarq Directory, packaging, labels,

3



--------------------------------------------------------------------------------



 



advertising and other material if the use of a Publisher Mark is not reasonably
approved by Licensors. Licensee will provide to Licensors for review and
approval representative samples of Licensee’s proposed use of the Publisher
Marks whenever such samples are not consistent with the Brand Identity
Standards. In the event that Licensors do not notify Licensee within ten
(10) days of its receipt of any such samples that it disapproves of Licensee’s
proposed use of the Publisher Marks, Licensors will be deemed to have approved
of such use.
     Section 10. Rights to the Publisher Marks.
     (a) Interest in Publisher Marks. Licensee agrees that the Publisher Marks
are proprietary to Licensors and nothing in this Agreement constitutes the grant
of a general license for their use; rather, they may only be used in accordance
with the terms and conditions of this Agreement. Licensors represent and warrant
that they own all right, title and interest (including the goodwill) in and to
the Publisher Marks to the extent that all right, title and interest (including
the goodwill) in the Publisher Marks was owned by Licensors as of the date of
this Agreement. In accepting this Agreement, Licensee acknowledges Licensors’
ownership of the Publisher Marks, the goodwill connected with them and the
validity of the Publisher Marks. Licensee acquires no right, title, or interest
in the Publisher Marks or the goodwill associated with the Publisher Marks due
to its use of the Publisher Marks, other than the right to use the Publisher
Marks in accordance with the terms and conditions of this Agreement. Use of the
Publisher Marks by Licensee and its Affiliates inures to the benefit of
Licensors. Neither Licensee nor its Affiliates will attack the Publisher Marks
in any manner whatsoever nor assist anyone in attacking the Publisher Marks.
     (b) Registration of Marks. Licensee agrees that neither they nor their
Affiliates will make any application to register the Publisher Marks, nor use,
license or attempt to register any confusingly similar trademark, service mark,
trade name or derivation, during and after expiration or termination of this
Agreement. Licensee will not and neither will any of its Affiliates adopt, use,
file for registration, or register any trademark, service mark, or trade name
that is similar to any Publisher Mark or results in a likelihood of confusion
with a Publisher Mark.
     Section 11. Termination or Expiration of Agreement. This Section 11
survives the termination or expiration of this Agreement. On termination or
expiration of this Agreement all rights granted to Licensee under this Agreement
in and to the Publisher Marks, together with any interest in and to the
Publisher Marks which Licensee may have or may have acquired pursuant to this
Agreement or otherwise, will forthwith, without further act or instrument, be
assigned to and revert to Licensors. In addition, Licensee will execute any
reasonable instruments prepared at the sole expense of and requested by
Licensors that are necessary to accomplish or confirm the foregoing. Licensee
will destroy all materials in Licensee’s possession which contain the Publisher
Marks within a reasonable period after the termination or expiration of the
Agreement; provided that Licensee will be permitted to produce, publish and
distribute White Pages Directories and Yellow Pages Directories containing the
Publisher Marks which have a WHOA Date preceding the date of the termination or
expiration of this Agreement and provided further that Licensee will not be
required to recall any White Page Directories or Yellow Page Directories
containing the Publisher Marks published prior to the date of termination or
expiration of this Agreement. Licensee will refrain from further use of or
reference to the

4



--------------------------------------------------------------------------------



 



Publisher Marks, or any other trademark, service mark, trade name, design or
logo that is confusingly similar to the Publisher Marks. Licensee acknowledges
and admits that there would be no adequate remedy at law for their failure to
cease use of the Publisher Marks upon termination of this Agreement. Licensee
agrees that, in the event of such failure, Licensors will be entitled to seek
equitable relief by the way of temporary, preliminary and permanent injunction
and seek further relief as any court with jurisdiction may deem just and proper.
     Section 12. Infringement.
     (a) Notice of Infringement. Licensors and Licensee will promptly notify
each other of any infringement of a Publisher Mark that comes to their
attention. Licensors may take such action as they determine may be required to
terminate the infringement. If Licensors decide that action should be taken,
Licensors may take the action either in their own name or, alternatively,
Licensors may authorize Licensee to initiate the action in Licensee’s names, at
Licensors’ sole cost and expense.
     (b) Defense by Licensee. If Licensors do not decide to take any action
within thirty (30) days of its notification of the infringement, Licensee may
notify Licensors in writing of its intention to prosecute the action at its own
expense. Licensors will have twenty (20) days in which to respond to Licensee
regarding their planned action in response to the notification, which action
shall be in Licensors’ reasonable discretion. If the response does not entail
Licensors responding to the infringement, or if Licensors fail to respond to
Licensee within the twenty (20)-day period, Licensee will be entitled to
undertake the action at Licensee’s expense. Licensors and Licensee will keep
each other apprised of all material developments in the case and will make no
settlement of the action that could impair the goodwill or reputation of the
Publisher Marks.
     (c) Cooperation. Each Party agrees to cooperate fully with the other Party
to whatever extent necessary to prosecute any action, with all expenses being
borne by the Party bringing the action, or shared equally, if the Parties agree
to both prosecute the action.
     (d) Damages. Regardless of which Party prosecutes a Publisher Mark
infringement claim, the damages recovered by the Parties will first be used to
reimburse the expenses on a pro rata basis that each Party incurred in pursuing
the prosecution. Expenses shall include time spent by in-house lawyers in
managing and pursuing the prosecution. If there are recovered damages in excess
of expenses then such recovered damages will be allocated between the Parties in
accordance with the damage suffered by each. The provisions of this Section 12
will not be construed as limiting the rights of either Party to recover damages
from, or to exercise any other right or remedy against, any third parties in
respect of any other claim that either Party may have against the third parties.
     Section 13. Further Protection. At the reasonable request of Licensors and
at Licensors’ sole expense, Licensee will execute any papers or documents
necessary to protect the rights of Licensors in the Publisher Marks and execute
and deliver the other documents as may be reasonably requested by Licensors.

5



--------------------------------------------------------------------------------



 



     Section 14. Term. This Agreement will be effective when and if the
Effective Date occurs and will terminate on the date on which the Initial Term
would expire under the Directory Services License Agreement without early
termination by either party; provided that if Renewal Terms are adopted under
the Directory Services License Agreement, this Agreement will terminate on the
date on which the last Renewal Term would expire without early termination by
either party; provided further that, if the Effective Date has not occurred
prior to October 31, 2006, this Agreement will terminate and become void and of
no force and effect as if it had never been entered into.
     Section 15. Termination.
     (a) By Licensors.
     (i) If Licensee (A) materially breaches its obligations under this
Agreement and fails to cure such material breach within ninety (90) days after
Licensors provide written notice to Licensee of such breach, or (B) repeatedly
and materially breaches its obligations under this Agreement, then Licensors
may, upon written notice to Licensee, in addition to all other rights and
remedies Licensors may have under law or pursuant to this Agreement, terminate
this Agreement.
     (ii) In the event Licensors terminate the Directory Services License
Agreement pursuant to Section 8.6 of the Directory Services License Agreement,
Licensors may upon written notice to Licensee terminate this Agreement.
     (b) By Licensee. If Licensors (i) materially breach their obligations under
this Agreement and fail to cure such material breach within ninety (90) days
after Licensee provides written notice to Licensors of such breach, or
(ii) repeatedly and materially breach their obligations under this Agreement,
then Licensee may, upon written notice to Licensors, in addition to all other
rights and remedies Licensee may have under law or pursuant to this Agreement,
terminate this Agreement.
     Section 16. Indemnification.
     (a) Licensee Indemnity. Licensee will defend, hold harmless and indemnify
Licensors and each of their Affiliates, officers, directors, shareholders,
employees, contractors, agents and representatives from and against any and all
losses, damages, claims, demands, suits, liabilities, fines, penalties, costs,
obligations, settlement payments, awards, judgments, deficiencies or other
charges (“Losses”) and any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified under the Agreement (“Expenses”) arising out
of, resulting from or based upon any pending or threatened claim, action,
proceeding or suit by any third party, whether based on contract, tort or
otherwise, arising out of or in connection with: (i) any breach of this
Agreement by Licensee and (ii) the use of the Publisher Marks by Licensee in
violation of this Agreement.
     (b) Licensors Indemnity. Licensors will defend, hold harmless and indemnify
Licensee and each of its Affiliates, officers, directors, shareholders,
employees, contractors, agents and representatives from and against any and all
Losses and Expenses arising out of, resulting from or based upon any pending or
threatened claim, action, proceeding or suit by any

6



--------------------------------------------------------------------------------



 



third party, whether based on contract, tort or otherwise, arising out of or in
connection with (i) any breach of this Agreement by Licensors and (ii) the use
of the Publisher Marks by Licensee in accordance with the terms of this
Agreement.
          (c) Procedure. Promptly after receipt by the indemnified party of
notice by a third party of a claim or of the commencement of any action or
proceeding with respect to which such indemnified party may be entitled to
receive payment from the other party for any Losses or Expenses, such
indemnified party will notify the indemnifying party of the notice of such claim
or of the commencement of such action or proceeding; provided, however, that the
failure to so notify the indemnifying party will relieve the indemnifying party
from liability under this Agreement with respect to such claim, action or
proceeding only if, and only to the extent that, such failure to notify the
indemnifying party results in the forfeiture by the indemnifying party of rights
and defenses otherwise available to the indemnifying party with respect to such
claim, action or proceeding. The indemnifying party will have the right, upon
written notice delivered to the indemnified party within thirty (30) days
thereafter assuming formal responsibility for any Losses and Expenses resulting
from such claim, action or proceeding, to assume the defense of such claim,
action or proceeding, including the employment of counsel reasonably
satisfactory to the indemnified party and the payment of the fees and
disbursements of such counsel. In any claim, action or proceeding with respect
to which indemnification is being sought hereunder, the indemnified party or the
indemnifying party, whichever is not assuming the defense of such action, will
have the right to participate in such matter and to retain its own counsel at
such party’s own expense. The indemnifying party or the indemnified party, as
the case may be, will at all times use reasonable efforts to keep the
indemnifying party or the indemnified party, as the case may be, reasonably
apprised of the status of the defense of any action the defense of which they
are maintaining and to cooperate in good faith with each other with respect to
the defense of any such action. If the indemnifying party has assumed the
defense of a claim, action or proceeding, no indemnified party may settle or
compromise such matter or consent to the entry of any judgment with respect to
such matter without the prior written consent of the indemnifying party. An
indemnifying party may not, without the prior written consent of the indemnified
party, settle or compromise any claim or consent to the entry of any judgment
with respect to which indemnification is being sought hereunder unless
(i) simultaneously with the effectiveness of such settlement, compromise or
consent, the indemnifying party pays in full any obligation imposed on the
indemnified party by such settlement, compromise or consent, (ii) such
settlement, compromise or consent contains a complete release of the indemnified
party and its Affiliates and their respective directors, officers and employees
and (iii) such settlement, compromise or consent does not contain any equitable
order, judgment or term which in any manner affects, restrains or interferes
with the business of the indemnified party or any of the indemnified party’s
Affiliates. In the event an indemnified party will claim a right to payment
pursuant to this Agreement not involving a third party claim covered by
Section 16, such indemnified party will send written notice of such claim to the
appropriate indemnifying party. Such notice will specify the basis for such
claim. As promptly as possible after the indemnified party has given such
notice, such indemnified party and the appropriate indemnifying party will
establish the merits and amount of such claim (by mutual agreement, litigation,
arbitration or otherwise) and, within five business days of the final
determination of the merits and amount of such claim, the indemnifying party
will pay to the indemnified party immediately available funds in an amount equal
to such claim as determined hereunder.

7



--------------------------------------------------------------------------------



 



          Section 17. Dispute Resolution.
          (a) Option to Negotiate Disputes. Other than a suit for injunctive
relief to maintain the status quo, to stop an ongoing violation of this
Agreement or to prevent a threatened violation of this Agreement, in the event
of any dispute arising between the Parties in connection with the interpretation
or performance of this Agreement, before either Party may initiate a formal
proceeding in any tribunal, including arbitration or judicial proceedings, the
Parties will negotiate in good faith to resolve such dispute amicably after
receipt by the allegedly breaching Party of written notice of a dispute, stating
the specific nature of the claimed breach and the specific nature of, and period
for, the cure allegedly required, sent by the other Party in the manner set
forth in Section 20. Within ten (10) days after delivery of the notice,
representatives of the Parties will meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to attempt to resolve the dispute by the respective
representatives of the Parties within the time frames and escalation process set
forth below:

              Licensor (Title)   Licensees (Title)
Within 10 days
  General Counsel   Vice President — Law, Marketing and Sales
Within 20 days
  Chief Financial Officer   Vice President — Business Planning and Development
Within 30 days
  Chief Executive Officer   Chief Executive Officer

     If a Party intends to be accompanied at a meeting by an attorney, the other
Party will be given at least two business days’ notice of such intention and may
also be accompanied by an attorney. All negotiations pursuant to this Section
16(a) are confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and State Rules of
Evidence.
     (b) Other than a dispute for injunctive relief to maintain the status quo,
to stop an ongoing violation of this Agreement or to prevent a threatened
violation of this Agreement, any dispute between the Parties that is not
resolved in accordance with the informal notice of breach provisions set forth
in Section 16(a) and remains disputed by the Party alleged to have been in
breach, shall be resolved by arbitration using the arbitration procedures set
forth in this Section 16(b). In such event, either Party may serve a demand for
arbitration in accordance with the Center for Public Resources Non-Administered
Arbitration Rules (“Arbitration Rules”) in which, in addition to any other
requirements of the Arbitration Rules, the Party serving the demand states the
specific nature of the claimed breach and the specific nature of, and period
for, the cure allegedly required, and demands a determination by the arbitrators
of the Parties’ respective rights together with any other relief sought. Three
arbitrators shall be chosen, and the proceedings shall be conducted in New York,
New York generally in accordance with the Arbitration Rules; provided that
(i) the Parties shall choose three arbitrators through a self-administered
process of striking names from a list of potential arbitrators and shall not
employ the method provided for in the Arbitration Rules; (ii) the rules of
evidence employed in federal courts at the time shall apply; and (iii) discovery
shall be permitted in accordance with the Federal Rules of Civil Procedure. Any
arbitration will be subject to the governing law

8



--------------------------------------------------------------------------------



 



provision set forth in Section 16(c) of this Agreement. If any interim or
conservatory measures have been issued by a court or other tribunal, the
arbitration tribunal shall not be bound by such interim or conservatory decision
or measures when rendering its decision. The decision of the arbitrators will be
final and binding upon the Parties to the maximum extent permitted under
applicable law, and a final judgment may be entered on the award in any court of
competent jurisdiction.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with laws of the State of Delaware (regardless of the laws that might
otherwise govern under applicable principles of conflict of laws thereof) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.
     (d) Attorneys’ Fees. The prevailing Party in any formal dispute will be
entitled to reasonable attorneys’ fees and costs, including reasonable expert
fees and costs. This provision will not apply if the prevailing Party rejected a
written settlement offer that exceeds the prevailing Party’s recovery.
     (e) Cumulative Remedies. No right or remedy in this Agreement conferred
upon or reserved to any Party is intended to be exclusive of any other right or
remedy, and each and every right and remedy will be cumulative and in addition
to any other right or remedy under this Agreement or under applicable law,
whether now or hereafter existing. The Parties agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with its terms and that the Parties will be entitled to seek specific
performance in addition to any other remedy to which they are entitled at law or
equity.
     Section 18. Assignment. Neither Party may assign all or any of its rights
or obligations under the Agreement without the prior written consent of the
other Party, except that either Party may assign all of its rights and
obligations under the Agreement (a) in connection with a sale of all or
substantially all of its assets or by merger if the purchaser assumes in writing
all of the assigning Party’s rights and obligations under this Agreement in a
form reasonably acceptable to the other Party or (b) to (i) any of its
Affiliates or (ii) any lender or any other party as collateral in connection
with any financing provided that no such assignment permitted by this clause
(b) will relieve such Party of any of its obligations under this Agreement.
     Section 19. Relationship. Nothing contained in this Agreement shall be
construed to create the relationship of employer and employee between any
Licensor and Licensees, franchiser - franchisee, or to make any Licensor or
Licensees partners, joint venturer or co-employer of the other, or result in
joint service offerings to their respective customers.
     Section 20. Subcontractors. Notwithstanding the prohibition on
transferability set forth in Section 1, any Party may subcontract with third
parties or Affiliates of such Party for the performance of any of such Party’s
obligations which require the use of the Publisher Marks. If any obligation is
performed for either Party through a subcontractor, such Party will remain fully
responsible for the performance of its obligations under this Agreement in
accordance with its terms and such Party will be solely responsible for payments
due to its subcontractors. No contract, subcontract or other agreement entered
into by either Party with any third party in connection with the provision of
services utilizing the Publisher Marks will provide for any

9



--------------------------------------------------------------------------------



 



indemnity, guarantee or assumption of liability by, or other obligation of, the
other Party with respect to such arrangement, except as consented to in writing
by the other Party. No subcontractor will be deemed a third party beneficiary
for any purposes under this Agreement.
     Section 21. Notices. Any notice required or permitted under this Agreement
will be in writing and will be hand-delivered, sent by confirmed facsimile or
mailed by overnight express mail. Notice will be deemed to have been given when
such notice is received. Addresses for notices are as follows:
If to Licensor:
Embarq Corporation
5454 W. 110th Street
Overland Park, Kansas 66211
Attention: Senior Vice President, Corporate Strategy & Development
Facsimile: 913-523-9625
With a copy to:
Embarq Corporation
5454 West 110th Street
Overland Park, Kansas 66211
Attention: Vice President & Corporate Secretary
Facsimile: 913-523-9825
If to Licensees:
R.H. Donnelley Corporation
1001 Winstead Drive
Cary, North Carolina 27513
Facsimile: 919-297-1518
Attention: General Counsel
or at such other address as either Party may provide to the other by written
notice.
     Section 22. Independent Contractor. The relationship between the Parties is
that of an independent contractor. Each Party will be solely responsible for
such Party’s employees, including compliance with all employment laws,
regulations, and rules and payment of wages, benefits and employment taxes such
as Social Security, unemployment, workers compensation and federal and state
withholding with respect to such employees.
     Section 23. Entire Agreement. This Agreement, the Directory Services
License Agreement, the Non-Competition Agreement, the Subscriber Listings
Agreement, and the Publisher Trademark License Agreement constitute the entire
understanding and agreement of the Parties concerning the subject matter of this
Agreement, and on the Effective Date will supersede any prior agreements,
representations, statements, understandings, proposals,

10



--------------------------------------------------------------------------------



 



undertakings or negotiations, whether written or oral, with respect to the
subject matter expressly set forth in this Agreement.
     Section 24. Severability. If any term, condition or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
will not invalidate the entire Agreement, unless such construction would be
unreasonable. This Agreement will be construed as if it did not contain the
invalid or unenforceable provision or provisions, and the rights and obligations
of each Party will be construed and enforced accordingly, except that in the
event such invalid or unenforceable provision or provisions are essential
elements of this Agreement and substantially impair the rights or obligations of
either Party, the Parties will promptly negotiate in good faith a replacement
provision or provisions.
     Section 25. Force Majeure. Neither Party will be liable for any delay or
failure in performance of any part of this Agreement caused by a Force Majeure
condition, including acts of God, a public enemy or terrorism, fires, floods,
freight embargoes, earthquakes, volcanic actions, wars (whether against a nation
or otherwise), civil disturbances or other similar causes beyond the reasonable
control of the Party claiming excusable delay or other failure to perform (a
“Force Majeure”). If any Force Majeure condition occurs, the Party whose
performance fails or is delayed because of such Force Majeure condition will
give prompt notice to the other Party, will use commercially reasonable efforts
to perform in spite of the Force Majeure condition and upon cessation of such
Force Majeure condition will give like notice and commence performance under the
Agreement as promptly as reasonably practicable.
     Section 26. No Third Party Beneficiaries. This Agreement is intended solely
for the benefit of the Parties, and no third-party beneficiaries are created by
this Agreement. This Agreement does not provide and should not be construed to
provide third parties with any remedy, claim, liability, reimbursement, cause of
action or other privilege.
     Section 27. Binding Effect. This Agreement will be binding on and inure to
the benefit of the Parties, and their respective successors and permitted
assigns.
     Section 28. Waivers. No waiver of any provision of this Agreement, and no
consent to any default under this Agreement, will be effective unless the same
is in writing and signed by an officer of the Party against whom such waiver or
consent is claimed. In addition, no course of dealing or failure of a Party
strictly to enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right or condition. Waiver by either Party
of any default by the other Party will not be deemed a waiver of any subsequent
or other default.
     Section 29. Headings. The headings and numbering of sections and paragraphs
in this Agreement are for convenience only and will not be construed to define
or limit any of the terms in this Agreement or affect the meaning or
interpretation of this Agreement.
     Section 30. Survival. Any liabilities or obligations of a Party for acts or
omissions occurring prior to the cancellation or termination of this Agreement
and any obligations of a Party under any other provisions of this Agreement
which, by their terms, are contemplated to survive (or be performed after)
termination of this Agreement (subject to any time limitations specified
therein) will survive the cancellation or termination of this Agreement.

11



--------------------------------------------------------------------------------



 



     Section 31. Modifications. No amendments, deletions, additions or other
modifications to this Agreement will be binding unless evidenced in writing and
signed by an officer of each of the respective parties hereto.
     Section 32. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, but all such counterparts together will constitute but one
agreement. This Agreement will become effective when one or more counterparts
have been signed by each and delivered to the other Party, it being understood
that the Parties need not sign the same counterpart.
     Section 33. Conflict. In the event of any conflict between this Agreement
and the provisions of the Directory Services License Agreement, the provisions
of the Directory Services License Agreement will control.
     Section 34. Compliance with Laws/Regulations. Each Party will comply with
all federal, state, and local laws, regulations, rules, ordinances and orders
relating to the performance of its obligations and the use of services provided
under this Agreement, including any rulings, modifications, regulations or
orders of the Federal Communications Commission and/or any applicable state
utility commission to the extent this Agreement is subject to the jurisdiction
of such regulating authority.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

                 
LICENSORS:
               
 
                R.H. DONNELLEY PUBLISHING & ADVERTISING, INC. (f/k/a Sprint
Publishing & Advertising, Inc.)       R.H. DONNELLEY DIRECTORY COMPANY
(f/k/a Centel Directory Company)
 
               
By: /s/ Robert J. Bush
      By:   /s/ Robert J. Bush    
 
               
 
                Name: Robert J. Bush       Name: Robert J. Bush    
 
                Title: Vice President       Title: Vice President    
 
               
LICENSEE:
               
 
               
EMBARQ CORPORATION
               
 
               
By: /s/ Michael B. Fuller
               
 
               
Name: Michael B. Fuller
               
 
               
Title: Chief Operating Officer
               

 